Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 7, 2019

                                           No. 04-19-00511-CR

                                        IN RE Amador MUNGIA

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On July 26, 2019, relator filed a petition for writ of mandamus. This court concludes relator
is not entitled to the relief sought; therefore, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a).

        It is so ORDERED on August 7, 2019.



                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 15-09-14198, styled The State of Texas v. Amador Mungia, pending in the
79th Judicial District Court, Jim Wells County, Texas, the Honorable Richard C. Terrell presiding.